Citation Nr: 1449415	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-32 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of a reduction from a 60 percent to a 30 percent disability rating for grade 2/4 reflux esophagitis, hiatal hernia, and gastritis, previously diagnosed as peptic ulcer disease (GI disorder), effective November 1, 2007.

2.  Entitlement to an increased disability rating for GI disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his October 2008 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge.  The RO scheduled the Veteran for an August 2010 hearing and sent him appropriate notification.  However, the Veteran failed to appear for the hearing, and he has not requested rescheduling.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board has been withdrawn.  38 C.F.R. § 20.704(d) (2014).

By way of background as in explained in the Board's July 2012 decision, in October 2006, the RO proposed reducing the rating for the disability at issue from 60 percent, which was effective since September 8, 2004, to zero percent.  Then, in May 2007, the RO proposed to reduce the rating from 60 percent to 10 percent.  In the August 2007 rating decision, the RO reduced the rating from 60 percent to 10 percent, effective November 1, 2007.  However, in a September 2008 statement of the case, the RO changed that 10 percent rating to 30 percent, effective November 1, 2007.  In effect, the RO has reduced the Veteran's rating from 60 percent to 30 percent, effective November 1, 2007, and the Veteran seeks restoration of the previously assigned 60 percent rating.

As early as the Veteran's October 2007 notice of disagreement, he asserted that his grade 2/4 reflux esophagitis, hiatal hernia, and gastritis, previously diagnosed as peptic ulcer disease, has worsened.  The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The Board carefully considered the question of whether a claim of entitlement to an increased rating for the disability at issue is in appellate status and found that the Veteran is seeking an increased rating for the disability at issue here.

This case was remanded for additional development in July 2012.  As discussed further below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Following a January 2007 VA examination, the RO proposed to reduce the disability rating for service-connected GI disorder from 60 percent to 10 percent.
 
2.  By an August 2007 rating decision, the RO implemented the reduction to 10 percent effective November 1, 2007.

3.  In a September 2008 supplemental statement of the case, the RO increased the 10 percent rating to 30 percent effective November 1, 2007.

4.  A comparison of the medical evidence upon which a 60 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction reflected improvement in service-connected GI disorder to a level no higher than that accounted for by the 30 percent rating.

5.  Since November 1, 2007, the Veteran's GI disorder has been productive of considerable impairment of the Veteran's health as a result of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation; severe impairment of health has not been shown.


CONCLUSIONS OF LAW

1.  The reduction of the 60 percent rating to a 30 percent rating for GI disorder was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 7346 (2014).

2.  Since November 1, 2007, the criteria for a disability rating higher than 30 percent for GI disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist, and Due Process

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate a claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).

Regarding the reduction issue, the Veteran was notified of the RO's intent to reduce the assigned rating to 10 percent by a May 2007 letter.  By that letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e) and § 3.105(i) (2014).  In a November 2006 statement, the Veteran indicated that he wanted a hearing regarding the reduction issue (in response to an earlier proposed reduction), and the RO scheduled him for a May 2007 hearing.  In a May 2007 rating action, the RO indicated that the Veteran did not appear for the hearing.  He did submit additional argument and evidence in response to the proposed reductions.

Regarding the increased rating claim, a standard VCAA letter was not sent as the RO sua sponte addressed an increased rating claim subsequent to the reduction.  In any case, the Veteran has shown actual knowledge of what is needed to substantiate a higher rating as the rating criteria was set forth in the reduction for the GI disorder.  Thus, additional notice is not necessary for this aspect of the appeal.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  In a July 2012 letter, the Veteran was asked to submit or identify treatment records not already of record.  He did not respond to this request.  

Additionally, VA provided examinations in January 2007, December 2007, and August 2008.  The examinations are adequate for adjudicative purposes.  The VA examiners performed in-person examinations, reviewed the Veteran's claims file and subjective complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions and diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Regarding the August 2012 remand directives, the Board is satisfied that there was substantial compliance as the Veteran was provided with the August 2012 VA examination to determine the severity of the Veteran's esophagitis, hiatal hernia, and gastritis.  The VA examiner offered an opinion with complete rationale after considering the Veteran's claims file, laboratory results, and reported symptoms.  

The duties to notify and assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to the rendering a decision regarding the GI disorder claims.

II.  Propriety of Reduction

By a May 2007 rating action, the RO proposed a reduction of the rating for the Veteran's service-connected reflux esophagitis, hiatal hernia, and gastritis from 60 percent to 10 percent.  The proposed reduction was based on findings in the January 2007 VA examination report.  As discussed above, the Veteran was notified of the RO's intent to reduce the assigned rating by a May 2007 letter, in accordance with 38 C.F.R. § 3.105(e) and § 3.105(i).

Subsequently, the RO issued the August 2007 rating decision by which it reduced the rating as proposed, effective November 1, 2007.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The Board must next address whether a reduction was warranted.  The Veteran contends that the reduction was not warranted and that the prior 60 rating should be restored.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Notably, the provisions pertaining to stabilized ratings are not applicable as the prior rating was not in effect for a long period; i.e., 5 years or more.  See 38 C.F.R. § 3.344 (2014).  Here, the 60 percent rating was in effect from September 8, 2004.  Thus, the reduction was made after the rating had been in effect for approximately 3 years only.

Originally, in an October 2002 rating decision, the Veteran's reflux esophagitis, hiatal hernia, and gastritis disability was found to be 20 percent disabling based on evidence primarily from a September 2002 examination report.  The RO evaluated the Veteran's disability under Diagnostic Code 7304 for gastric ulcers.  See 38 C.F.R. § 4.114 (Diagnostic Code 7304) (2014).  The RO continued that 20 percent rating in a February 2004 rating decision, based primarily on January and February 2004 VA treatment records and a September 2003 VA examination.

In an October 2004 rating decision, the RO increased the 20 percent rating to 60 percent, effective September 8, 2004, based primarily on September 2004 VA treatment notes including results from an upper endoscopy (EGD) and colonoscopy done in September 2004.  The RO evaluated the Veteran's disability under Diagnostic Code 7304-7346 for gastric ulcers and hiatal hernia.  See 38 C.F.R. § 4.71a (Diagnostic Codes 7304, 7346).

The September 2004 VA treatment notes prior to the EGD and colonoscopy indicate a preoperative diagnosis of GI bleeding, history of ulcer, hematochezia, and anemia.  The Board notes that the Veteran's weight according to September 2004 treatment notes was 150 pounds.  Based on these symptoms, including weight loss, the RO increased the Veteran's disability rating to 60 percent.  The RO also explained that, because there was a likelihood of improvement, the 60 percent evaluation was not considered permanent and was subject to a future review examination on or about January 2006.

After the October 2004 rating decision, the Veteran underwent a VA examination in January 2007.  The examiner reported that the Veteran's weight was 168 pounds and that the Veteran was well-developed, well-nourished, and in no acute distress.  The Veteran's nutritional status was noted to be good.  The liver was not palpable, and there was no abdominal tenderness.  Regarding diagnostic tests, the examiner reported that the upper GI series results were within normal limits, and the CBC was considered within normal limits with some insignificant abnormalities.  The hemoglobin level was noted to be 14.0 g/dL, and the hematocrit level was 42.1 percent.

The examiner concluded that the hiatal hernia condition had resolved.  Regarding the grade 2/4 reflux esophagitis diagnosis, the examiner changed the diagnosis to gastroesophageal reflux disease (GERD) because of the subjective history of reflux and objective history of taking prescription medication for reflux.  That condition did not cause significant anemia, and it did not cause malnutrition.  Regarding the gastritis, the examiner reported no change in diagnosis because of the subjective history of gastritis and objective history of taking prescription medication for gastritis.

The Veteran submitted a June 2007 letter from a private physician, Dr. W.M., who stated that it appeared that there had been no change or reduction in the Veteran's symptoms regarding the disability at issue.  Dr. W.M. stated that the Veteran still had ongoing acid reflux that causes nausea and regurgitation from time to time, causing heartburn and indigestion.  Dr. W.M. stated the Veteran was on Prilosec 20 mg two b.i.d., and even with this medication the Veteran had acid reflux that gives him problems from time to time.  Dr. W.M. opined that the Veteran's disability rating should not be reduced.

As discussed above, the RO decreased the 60 percent rating to 10 percent in the August 2007 rating decision.  Then, the Veteran was afforded a VA examination in December 2007.  After recording the history of the disability at issue as relayed by the Veteran, the examiner reported that the Veteran's weight was 164 pounds and that the Veteran was well-developed, well-nourished, and in no acute distress.  The Veteran's nutritional status was noted to be adequate.  Examination of the abdomen revealed tenderness to palpation described as extreme tenderness in the upper abdomen with no rebound.  There were no findings of liver enlargement, distension of the superficial veins, striae on the abdominal wall, an ostomy, ascites, splenomegaly, or aortic aneurysm.  Regarding diagnostic tests, the examiner reported that the CBC was considered within normal limits with some insignificant abnormalities.  The hemoglobin level was noted to be 14.3 g/dL, and the hematocrit level was 43.3 percent.

The examiner concluded that there was no change in the diagnoses of hiatal hernia, reflux esophagitis, and gastritis.  There were no findings of malnutrition or anemia.  The examiner noted that the Veteran stated that he had weight, from 165 to 155 pounds, but because the weight at the examination was 164 pounds, it is likely that he has not maintained any significant weight loss.  The examiner stated that the Veteran's recurrent nausea and vomiting is disruptive and does interfere with his daily activities because he cannot predict when he will have nausea and vomiting.

The Veteran submitted March 2008 treatment records from a private physician, Dr. S.M., who performed an upper endoscopy.  Dr. S.M. reported the following impression: erosive esophagitis Grade B, hiatal hernia 2 to 3 cm, gastritis.  The reported plan was to change the Veteran's medication because of significant esophageal erosions.

After the Veteran disagreed with the reduction, in the September 2008 statement of the case, the RO increased the 10 percent rating to 30 percent, effective November 1, 2007, which was the same effective date of the 10 percent rating.  The RO based the 30 percent rating primarily on the examiner's findings in the December 2007 VA examination report.

In consideration of this evidence, the Board finds that the evidence contained in the January and December 2007 examination reports did reflect improvement in the Veteran's service-connected GI disorder.  There was no evidence of weight loss in accordance with 38 C.F.R. § 4.112 (2014) (minor weight loss is 10 to 20 percent loss of baseline weight while substantial weight loss is greater than 20 percent).  There was no evidence of anemia, dysphagia, hematochezia, or melena in those VA examinations.  Although the Veteran complained of pain, nausea, heartburn, and vomiting, there was improvement compared to the September 2004 VA treatment records, on which the prior 60 percent rating was essentially based.

Because a comparison of the evidence upon which the 60 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction did reflect improvement in the Veteran's GI disorder, and the reduction effectuated on November 1, 2007 was warranted; that is, no more than a 30 percent level of disability was demonstrated.  Therefore, the Board concludes that the reduction to 30 percent for reflux esophagitis, hiatal hernia, and gastritis was proper.


III.  Increased Rating

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are not appropriate as the pertinent evidence of record does not show distinct time periods since the effective date of the reduction (November 1, 2007), when the Veteran's GI disorder would warrant different ratings.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected GI disorder has been evaluated under Diagnostic Code 7346 for "hiatal hernia."  The rating schedule provides that a 60 percent rating is assigned where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating requires two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

Since the assignment of the 30 percent rating, the Veteran submitted evidence including a lay statement from his wife.  That statement, received in October 2008, indicated that the Veteran often had blood in his stool as a result of his stomach problems.  Also, in accordance with the July 2012 Board remand directives, the Veteran was afforded an August 2012 VA examination in order to determine the severity of the disability at issue.  The Board notes that private treatment records were also requested in the remand directives, but even after the RO made such requests, no additional private treatment records were received.

The August 2012 VA examiner reported diagnosis of GERD and hiatal hernia and noted the resulting symptoms: infrequent episodes of epigastric distress, pyrosis (heartburn), reflux, sleep disturbance caused by esophageal reflux occurring 4 or more times per year with any average duration of episodes of symptoms of 10 days or more, and vomiting with transient severity occurring 4 or more times per year with an average duration of vomiting episodes of less than one day.  The examiner also recorded the Veteran's subjective history of doing pretty well taking omeprazole, as long as he takes it twice a day, being told that he has an esophageal ulcer, having heartburn continuously since 1992, getting burning in the chest when lifting something heavy, not being able to eat lemons or tomatoes, and daily heartburn, reflux, and epigastric pain.  The examiner reported the abdomen was distended with tympany, mild tenderness at the epigastric area, and bowel sounds audible in the chest, epigastric area, and throughout the abdomen.

The examiner concluded that it is as least as likely as not that the Veteran has had symptoms of pain, vomiting, recurrent epigastric distress producing considerable imipairment of health since November 1, 2007.  The examiner stated there was no evidence of anemia during this period, and the Veteran has not had material weight loss.  No documentation of hematemesis or melena was recorded during this period.  The considerable impairment of health would be episodic and impossible to determine the precise number of days during the rating period.  It would be at least as likely as not that over 50 percent of the time the Veteran had considerable impairment of health during the period since November 1, 2007.  VA treatment records generally show findings consistent with the VA examiner.

The examiner provided the following rationale for his conclusions: the Veteran requires continuous treatment of his esophagitis, gastritis, hiatal hernia with prescription medication.  The examiner stated that without anemia and material weight loss or other medical documentation, there is no evidence of severe impairment of health since November 1, 2007.

The Board acknowledges that the Veteran is competent with regard to reporting gastrointestinal symptoms he experiences as they are observable to a lay person.  However, the symptomatology has been assessed by a medical expert taking into account the Veteran's own reports.  Here, the expert evidence of record is of more probative value than the Veteran's statements.  The expert evidence establishes that the Veteran's disability is productive of considerable impairment of health, the criterion for a 30 percent rating, and not severe impairment of health, the criterion for the next and highest rating available of 60 percent under Diagnostic Code 7346.  The August 2012 VA examiner reviewed the claims file, examined and interviewed the Veteran, and set forth an impairment level (considerable) in a persuasive assessment.

Therefore, in consideration of the evidence of record since November 1, 2007, including the expert opinion of the August 2012 VA examiner, the Board finds that the Veteran's GI disorder results in considerable impairment and does not approximate severe impairment.  Thus, a disability rating in excess of 30 percent for GI disorder is not warranted.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board considered whether any other Diagnostic Codes would warrant a higher evaluation than presently assigned.  However, since November 1, 2007, the record does not reflect the Veteran has hematemesis or melena, with manifestations of weight loss productive of definite impairment of health, the criteria for a 60 percent rating under Diagnostic Code 7304; nor does the record reflect anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, the criteria for a 40 percent rating under that Diagnostic Code.  Also, chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas, the criteria for a 60 percent rating under Diagnostic Code 7307, was not shown.  Accordingly, Diagnostic Codes 7304 and 7307 are not for application.  In any case, a single evaluation is to be assigned for the predominant disability picture, which is analogous to the symptoms set forth for hiatal hernia, a certain diagnostic codes will not be combined with each other.  See 38 C.F.R. § 4.114.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the disability at issue here has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of his disability (epigastric distress, vomiting, pyrosis, regurgitation, and substernal pain) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In reaching the above conclusions, the Board considered the applicability of the benefit of the doubt doctrine in the Veteran's rating claim.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

The reduction of the disability rating for GI disorder was proper; the appeal of this issue is denied.

A rating in excess of 30 percent for GI disorder is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


